Citation Nr: 1607569	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-35 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, initially evaluated as 0 percent disabling and evaluated as 20 percent disabling from August 29, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to April 1977 and from April 1978 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The March 2008 rating decision granted entitlement to service connection for bilateral hearing loss and assigned an initial 0 percent (noncompensable) rating effective December 21, 2005.  A notice of disagreement with the disability rating was received in September 2008, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.

In the course of this appeal, a February 2013 rating decision increased the hearing loss disability rating to 20 percent, effective August 29, 2012.  Because this increase constitutes less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In October 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  Prior to August 29, 2012, the Veteran's bilateral hearing loss is manifested by no more than Level III hearing in the right ear and no more than Level III hearing in the left ear.

2.  On and after August 29, 2012, the Veteran's bilateral hearing loss is manifested by no more than Level V hearing in the right ear and no more than Level VI hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to August 29, 2012, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  On and after August 29, 2012, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in May 2006 in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for bilateral hearing loss.  Evidentiary development letters dated in June 2008 and February 2010 provided this information with respect to the Veteran's claim of entitlement to an increased rating.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The June 2008 and February 2010 letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that only the May 2006 letter was issued prior to the initial adjudication of the Veteran's claim in March 2008, but that this claim was subsequently readjudicated, most recently in a January 2014 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records.  

The RO also arranged for the Veteran to undergo VA examinations in connection with his bilateral hearing loss claim in February 2008, May 2010, August 2012, and December 2012.  Only the February 2008 and December 2012 examinations produced results that were reliable for purposes of rating the Veteran's bilateral hearing loss disability.  The Board finds that these resulting reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2015).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  As will be discussed in more detail below, the Board observes that the examination reports describe the Veteran's reported functional impairment.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination reports.  For these reasons, the Board concludes that the reports of the February 2008 and December 2012 examination reports provide an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

The Veteran underwent VA examinations in February 2008, May 2010, August 2012, and December 2012.

The February 2008 VA examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
40
45
LEFT
15
20
25
45
55

The puretone threshold average was 30 decibels in the right ear and 36 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  He reported that he has difficulty understanding speech, noting that he has to ask people to repeat what they are saying, especially when he is not focusing on the speaker.  The above audiological findings show Level III hearing acuity in the right ear and Level III hearing acuity in the left ear under Table VI.  Under Table VII, these findings do not warrant a compensable rating.

The May 2010 VA examination report notes that the results from the audiometry examination were deemed unreliable because there was disagreement between speech recognition scores and puretone averages bilaterally, even with reinstruction.  

The August 2012 VA examination report notes that no information or statement regarding the Veteran's current hearing sensitivity could be determined, given the Veteran's poor response reliability during the audiology examination.  Puretone responses were unreliable and could not be replicated.  Half-word spondee responses were given and were not in agreement with puretone averages.  Speech recognition testing could not be initiated without a reliable speech reception threshold baseline.  Re-instruction was provided with no change in performance.  Given the above, the examination was not adequate for rating purposes.  It was recommended that the Veteran be rescheduled with a different examining audiologist.  

The December 2012 VA examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
45
85
80
LEFT
75
70
65
70
85

The puretone threshold average was 69 decibels in the right ear and 72 decibels in the left ear.  It was noted that results from the puretone test were not reliable for rating purposes and that speech discrimination could not be tested.  The examiner noted that functional behavior was noted throughout testing, and that puretone averages and speech reception thresholds were not in agreement bilaterally.  With respect to functional impact on hearing loss, the Veteran reported that he has difficulty hearing on the telephone and during every day conversational speech since service.  The above puretone test findings, when applied to Table VIA (from which numeric designations of hearing impairment based solely on puretone threshold average may be derived), show Level V hearing acuity in the right ear and Level VI hearing acuity in the left ear.  Under Table VII, these findings warrant a 20 percent rating.  (The agency of original jurisdiction AOJ assigned the 20 percent rating effective from the date of the August 29, 2012, VA examination.)  

The Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss has on his ability to understand speech, especially when he is not focused on the speaker and over the telephone.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a compensable disability rating at any point prior to August 29, 2012, or a rating in excess of 20 percent at any point on or after August 29, 2012.  There is no competent evidence of record to refute the examination findings.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a compensable disability rating for bilateral hearing loss prior to August 29, 2012, and a rating in excess of 20 percent on or after August 29, 2012, is not warranted during any portion of this appeal.

In reaching this conclusion, the Board also has considered whether the appellant is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the appeals period.

Specifically, as discussed above, the relevant hearing loss criteria contemplate the Veteran's puretone and speech discrimination scores as well as his own descriptions of how this disability impacts his ordinary conditions of daily life.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.  

The Board, therefore, has determined that the available schedular evaluation for the service-connected bilateral hearing loss in this claim is adequate.  Therefore, referral of the bilateral hearing loss disability in this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for bilateral hearing loss, initially evaluated as 0 percent disabling and evaluated as 20 percent disabling from August 29, 2012, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


